On appeal by Paul Suma, David H. Gefter, James Landriseina and Frank Scida, as individuals and officials of an unincorporated association, and by thirty-one individual defendants, the order of May I, 1940, as resettled by order made and entered the 13th day of May, 1940, granting a temporary injunction, in so far as appealed from, is affirmed, with a separate bid of ten dollars costs and disbursements to the plaintiff-respondent and to the defendant-respondent. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.